**49Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 19-736 and Respondent's acknowledgement therein that sufficient evidence exists to sustain allegations that he committed professional misconduct in violation of Rules 1.15(a) and 8.4(b), (c) & (d) of the Maryland Lawyers' Rules of Professional Conduct in effect at the time of the misconduct, it is this 16th day of September, 2016, *145ORDERED, that Woo-Jin Kim, Respondent, is hereby disbarred by consent from the practice of law in this State, effective immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Woo-Jin Kim from the register of attorneys in this **50Court, notify Respondent of the filing of this order in accordance with Maryland Rule 19-742(a)(1), and comply with the notice provisions set forth in Maryland Rule 19-761(b).